DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	The response submitted on January 27, 2021 has been entered in the above-identified application. Claims 2 and 8 are amended. Claims 1-27 are pending of which claims 15-27 are withdrawn and claims 1-14 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2003/0213533 A1).  
Sako et al. disclose a metal treating composition (equivalent to the humic acid-based coating suspension of the claimed invention) that can provide metal surfaces with superior corrosion resistance, alkali resistance, and fingerprint resistance. The metal surface treatment composition comprises (A) a component of resin molecules that conform to the disclosed general formula (I), (B) a component selected from the group consisting of vanadium compounds, (C) a component selected from the group consisting of compounds that contain at least one metal selected from the group (equivalent to the anti-corrosive pigment or sacrificial metal of the claimed invention). It is independently preferred, in order to further heighten the corrosion resistance, fingerprint resistance and workability, that the metal surface treatment composition of the present invention additionally comprise a component (D) that is selected from the group consisting of organic polymers that have a weight average molecular weight that is from 1,000 to 1,000,000; and are dispersed or dissolved in the metal treatment composition. Furthermore, in order to further facilitate the formation of a uniform coating film by improving the stability, it is independently preferred that the metal surface treatment composition of the present invention additionally comprise an additional component (E) selected from the group consisting of water-soluble organic compounds that are not part of any of components (A) through (D) and contain in each molecule at least one moiety selected from the group consisting of hydroxy moieties, carbonyl moieties, carboxyl moieties, phosphoric acid moieties, phosphonic acid moieties, primary, secondary, and tertiary amino moieties, and amido moieties. In the disclosure in paragraph 0074 states that the water-soluble organic compound component (E) may be humic acid (equivalent to the humic acid of the claimed invention and meeting the limitations of claims 9, 11, and 12). Such a water-soluble organic compounds of optional component (E) provides superior corrosion resistance imparting effect for a long period of time.  Furthermore, since the films formed with a treatment solution containing component (E) are more uniform, the level of corrosion resistance of a product according to the invention can also be increased. The water-soluble organic component (E) has an effect as long as its compound(s) have any of the aforementioned functional moieties; however, it is more desirable if the compound(s) have two or more such functional moieties per molecule. The component (D) is an organic polymer and be can be mixed with the treatment agent, can be dissolved in water or dispersed in the form of an emulsion or dispersion, optionally in the presence of an emulsifying agent; remain uniformly dissolved and/or dispersed and are stable in the treatment agent; and can be diluted with water. Examples of suitable organic polymers for optional component (D) include: acrylic resins, polyolefin type resins, urethane resins, polyether polyols, and epoxy resins (equivalent to the binder resin of the claimed invention and meeting the limitations of claim 4). Various amounts of the respective components in the treatment agent can be used. It is effective to add a water-dispersible silica sol and/or a metal oxide sol such as an alumina sol or zirconia sol or the like, in order to improve the corrosion resistance of the coating film, and in order to adjust physical properties of the coating film such as the tensile strength, etc. When such a sol is added, its amount preferably is from 5 to 40, or more preferably from 10 to 30, parts by mass when combined with 100 parts by mass of the total of components (A) through (E). Furthermore, in the treatment agent, it is effective to include at least one wax and an organic crosslinking agents or inorganic crosslinking agents. Water is the preponderant solvent used in the surface treatment composition however, water-soluble organic solvents such as alcohols, ketones and CELLOSOLVE type solvents may be used if needed in combination with water in order to avoid cracking or other non-uniformities of the coating that develop during drying (thus meeting the limitations of claim 3). In addition, surfactants, defoaming agents, leveling agents, anti-fungal/anti-mold agents and coloring agents, etc., may be added in amounts that have no adverse effect on the coating process and/or the performance of the coating film (thus meeting the limitations of claims 6).  (See Abstract and paragraphs 0009, 0010, and 0050-0106). 
	Sako et al. does not specifically recite that the weight fraction of humic acid in the disclosed composition however they do teach that the humic acid provides superior corrosion resistance imparting effect for a long period of time and results in a film that is more uniform and thus increases the level of corrosion resistance. Accordingly, with regards to the concentration of humic acid, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

	4.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2003/0213533 A1) in view of Zhamu et al. (US 2018/0053931 A1).  
 	Sako et al. disclose a metal treating composition (equivalent to the humic acid-based coating suspension of the claimed invention) that can provide metal (equivalent to the anti-corrosive pigment or sacrificial metal of the claimed invention). It is independently preferred, in order to further heighten the corrosion resistance, fingerprint resistance and workability, that the metal surface treatment composition of the present invention additionally comprise a component (D) that is selected from the group consisting of organic polymers that have a weight average molecular weight that is from 1,000 to 1,000,000; and are dispersed or dissolved in the metal treatment composition. Furthermore, in order to further facilitate the formation of a uniform coating film by improving the stability, it is independently preferred that the metal surface treatment composition of the present invention additionally comprise an additional component (E) selected from the group consisting of water-soluble organic compounds that are not part of any of components (A) through (D) and contain in each molecule at least one moiety selected from the group consisting of hydroxy moieties, carbonyl moieties, carboxyl moieties, phosphoric acid moieties, phosphonic acid moieties, primary, secondary, and tertiary amino moieties, and amido moieties. In the disclosure in paragraph 0074 states that the water-soluble organic compound component (E) may be humic acid (equivalent to the humic acid of the claimed invention). Such a water-soluble organic compounds of optional component (E) provides superior corrosion resistance imparting effect for a long period of time.  Furthermore, since the films formed with a treatment solution containing component (E) are more uniform, the level of corrosion resistance of a product according to the invention can also be increased. The water-soluble organic component (E) has an effect as long as its compound(s) have any of the aforementioned functional moieties; however, it is more desirable if the compound(s) have two or more such functional moieties per molecule. The component (D) is an organic polymer and be can be mixed with the treatment agent, can be dissolved in (equivalent to the binder resin of the claimed invention). Various amounts of the respective components in the treatment agent can be used. It is effective to add a water-dispersible silica sol and/or a metal oxide sol such as an alumina sol or zirconia sol or the like, in order to improve the corrosion resistance of the coating film, and in order to adjust physical properties of the coating film such as the tensile strength, etc. When such a sol is added, its amount preferably is from 5 to 40, or more preferably from 10 to 30, parts by mass when combined with 100 parts by mass of the total of components (A) through (E). Furthermore, in the treatment agent, it is effective to include at least one wax and an organic crosslinking agents or inorganic crosslinking agents. Water is the preponderant solvent used in the surface treatment composition however, water-soluble organic solvents such as alcohols, ketones and CELLOSOLVE type solvents may be used if needed in combination with water in order to avoid cracking or other non-uniformities of the coating that develop during drying. In addition, surfactants, defoaming agents, leveling agents, anti-fungal/anti-mold agents and coloring agents, etc., may be added in amounts that have no adverse effect on the coating process and/or the performance of the coating film. (See Abstract and paragraphs 0009, 0010, and 0050-0106). 
	Sako et al. fail to each that the coating further comprises single-layer or few-layer graphene sheets and a conductive pigment. 
	Zhamu et al. disclose a humic acid-bonded metal foil comprising: (a) a thin metal foil having two opposed but parallel primary surfaces; and (b) a thin film of humic acid (HA) or a mixture of HA and graphene, having hexagonal carbon planes, wherein HA or both HA and graphene are chemically bonded to at least one of the two primary surfaces. Zhamu et al. teach a new class of materials, herein referred to as a highly oriented film of humic acid (HA), alone or in combination with graphene, which is chemically bonded to metal foil surface.  Graphene used herein includes pristine graphene, graphene oxide, graphene fluoride, nitrogenated graphene, hydrogenated (equivalent to the carbon black of the claimed invention and meeting the limitations of claim 7), or carbonized resin (polymeric carbon). The HA or CHA dispersion can contain graphene sheets or molecules dispersed therein and the HA-to-graphene or CHA-to-graphene ratio is from 1/100 to 100/1 wherein the graphene is selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof. In certain embodiments, the HA or CHA sheets are in an amount sufficient to form a liquid crystal phase in the liquid medium.  In some embodiments, the dispersion further contains a polymer dissolved in said liquid medium or attached to HA or CHA. Preferably, the liquid medium consists of water or a mixture of water and an alcohol.  Alternatively, the liquid medium contains a non-aqueous solvent selected from polyethylene glycol, ethylene glycol, propylene glycol, an alcohol, a sugar alcohol, a polyglycerol, a glycol ether, an amine based solvent, an amide based solvent, an alkylene carbonate, an organic acid, or an inorganic acid. The pristine graphene has 2 is of particular interest given that a commonly used curing agent for epoxy resin is diethylenetriamine (DETA), which can have 2 or more --NH2 groups which can be bonded to the edge or surface of a graphene sheet and such an arrangement provides a good interfacial bonding between the HA (or graphene) sheet and the resin additive. Other useful chemical functional groups or reactive molecules may be selected from the group consisting of amidoamines, polyamides, aliphatic amines, modified aliphatic amines, cycloaliphatic amines, aromatic amines, anhydrides, ketimines, diethylenetriamine (DETA), triethylene-tetramine (TETA), tetraethylene-pentamine (TEPA), polyethylene polyamine, polyamine epoxy adduct, phenolic hardener, non-brominated curing agent, non-amine curatives, and combinations thereof.  These functional groups are multi-functional, with the capability of reacting with at least two chemical species from at least two ends.  Most importantly, they are capable of bonding to the edge or surface of graphene or HA using one of their ends and, during subsequent curing stage, are able to react with a resin at one or two other ends. (See Abstract and paragraphs 0030-0050, 0100, 0103, 0149, 0150). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to add graphene to the humic acid containing coating taught by Sako et al. given that Zhamu et al. specifically teach that humic acid molecules are capable of chemically linking or bonding with graphene sheets resulting in a non-reactive, corrosion-protective, thermally and electrically conductive, ultra-thin, and light-weight coating. 

Response to Arguments
5.	Applicant's arguments filed on January 27, 2021 have been fully considered but they are not persuasive. Applicants traverse the rejections of claims 1, 3, 4, 6, 9, and 11-13 under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2003/0213533 A1) and the rejection of claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 2003/0213533 A1) in view of Zhamu et al. (US . 
However, the Examiner would like to point out that when a compound is clearly named, the compound is anticipated no matter how many other species are additionally named. A reference disclosure can anticipate a claim even if the reference does not describe the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would at once envisage the claimed arrangement or combination. If one of ordinary skill in the art is able to "at once envisage" the specific compound, the compound is anticipated. Furthermore, in response to applicant's argument that Sako teaches a different function for its organic compounds, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  

Allowable Subject Matter
6.	Claims 2, 8, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SHEEBA AHMED/Primary Examiner, Art Unit 1787